DOWNEY, Judge.
Appellants brought a removal of tenant action in the Circuit Court of the Fifteenth Judicial Circuit. Appellee filed an answer alleging that she was not a tenant but that she was in possession under an oral contract to purchase the property. Appellee prayed for specific performance of said contract.
Trial of the case commenced and during the course of the first witness’ testimony the trial judge advised counsel that it appeared to him the suit was not one for removal of tenant but involved a purchaser in possession. Appellants requested an opportunity to present the remainder of their case so as to show that the appellee was in fact a tenant, but the court refused to allow them to proceed and dismissed the case “without prejudice to plaintiffs to seek their proper remedy.”
*402We have no way of knowing what appellants’ proof would have shown had they been allowed to present their entire case. But due process would seem to require that they be afforded that opportunity. Accordingly, we are compelled to reverse the order dismissing the cause.
Reversed and remanded.
CROSS, J., and VANN, HAROLD R., Associate Judge, concur.